Fourth Court of Appeals
                                        San Antonio, Texas

                                             November 6, 2013

                                            No. 04-13-00404-CV

                           IN RE the ESTATE OF Alberto TREVIÑO, Jr.

                                    Original Mandamus Proceedings 1

                                                   ORDER

        On June 24, 2013, relator Alberto Treviño, III, filed a petition for a writ of mandamus. The
court has considered relator’s petition, the record provided and the response of the real party in
interest and has determined that relator is entitled to the relief requested. Accordingly, the petition
for writ of mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c). This court’s
opinions and order dated September 25, 2013 are WITHDRAWN. The second motion for
rehearing filed October 7, 2013 on behalf of the real party in interest is DENIED.

        The Honorable Joe Rathmell is ORDERED to vacate the March 19, 2013 order transferring
the underlying cause to the 49th Judicial District Court of Zapata County, vacate the May 10, 2013
order denying assignment of a statutory probate court judge and request the assignment of a
statutory probate court judge. All orders entered by the Judge of the 49th Judicial District Court
subsequent to the order of transfer are VOID. The writ will issue only if we are notified that Judge
Rathmell has not done as directed within ten days of the date of this order.

        The temporary stay imposed by this court on June 25, 2013 is LIFTED. The real party in
interest’s supplemental motion for temporary order and partial lift of stay filed July 16, 2013 is
DENIED AS MOOT.

        It is so ORDERED on November 6, 2013.



                                                                     _____________________________
                                                                     Rebeca C. Martinez, Justice




1
 This proceeding arises out of Cause No. P-01796, styled In re the Estate of Alberto Treviño, Jr., pending in the
County Court, Zapata County, Texas, the Honorable Joe Rathmell presiding.
                                                                          04-13-00404-CV




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2013.



                                                     _____________________________
                                                     Keith E. Hottle, Clerk




                                         -2-